Exhibit 10.6

INCENTIVE STOCK OPTION AGREEMENT

THIS AGREEMENT, dated as of             , 200    , is made by QC Holdings, Inc.,
a Kansas corporation (the “Corporation”), and
                                        , an employee of the Corporation or a
Subsidiary of the Corporation (the “Optionee”).

WHEREAS, the Board of Directors of the Corporation (the “Board”) has adopted the
QC Holdings, Inc. 2004 Equity Incentive Plan (the “Plan”); and

WHEREAS, the Plan provides for the granting of stock options by the Compensation
Committee of the Board (the “Committee”) to eligible employees of the
Corporation or any Subsidiary of the Corporation to purchase shares of the
common stock of the Corporation, par value $.01 per share (the “Common Stock”),
in accordance with the terms and provisions thereof; and

WHEREAS, the Committee considers the Optionee to be an employee who is eligible
for a grant of stock options pursuant to the Plan, and has determined that it
would be in the best interests of the Corporation to grant the option documented
herein.

NOW, THEREFORE, the parties agree as follows:

 

  1. Grant of Option.

The Corporation hereby grants to the Optionee, subject to the terms and
conditions of the Plan, and also subject to the terms and conditions of this
Agreement, the right and option to purchase from the Corporation all or any part
of an aggregate              shares of the Common Stock (the “Shares”), at an
exercise price of $             per share (the “Exercise Price”). This option
(the “Option”) is intended to be and will be treated as an incentive stock
option within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended.

The number of Shares and the Exercise Price are each subject to adjustment under
certain circumstances, as more fully set forth in Article XIII of the Plan and
in Section 7 hereof. The term “Common Stock” includes any other class of stock
or other securities resulting from such adjustment.

 

  2. Option Expiration Date.

Unless otherwise provided in this Agreement or in the Plan, the Option, to the
extent it has not been previously exercised, shall expire as of 11:59 p.m. on
            , 20     (the “Option Expiration Date”), such date being 10 years
from the Date of Grant.

 

  3. Option Exercise Limitations.

Except to the extent otherwise provided in this Agreement and in the Plan, the
Option may be exercised in accordance with the following schedule:

 

On or After This Date

   The Option May be Exercised
with Respect to the Following
Cumulative Number of Shares

[*1st Anniversary*]

   [*25%*]

[*2nd Anniversary*]

   [*50%*]

[*3rd Anniversary*]

   [*75%*]

[*4th Anniversary*]

   [*100%*]

 

-1-



--------------------------------------------------------------------------------

  4. Option Exercise Procedure.

Subject to the limitations set forth in the Plan and in Section 3 hereof, the
Option may be exercised in whole or in installments, and shall be exercised by
the timely delivery to the Corporation, in the manner described in Section 15
hereof, of a written Notice of Election to Exercise Option in substantially the
form attached hereto as Exhibit A. The Notice of Election to Exercise Option
shall be accompanied by payment of the Exercise Price for the shares of Common
Stock with respect to which the Option is being exercised, together with payment
of any necessary withholding taxes. The Corporation may also require as a
condition to the exercise of the Option that the Optionee sign and deliver to
the Corporation a market standoff agreement in such form as provided by the
Corporation.

 

  5. Payment of the Exercise Price.

The Exercise Price shall be paid (a) in cash, or by check, bank draft or money
order payable to the order of the Corporation; (b) in shares of previously
acquired Common Stock that have been owned by the Optionee for more than six
months, duly endorsed and free of any restrictions and encumbrances; or (c) in
any combination of the foregoing. Common Stock used to pay the Exercise Price
shall be valued at its Fair Market Value as of the date of such exercise. In
addition to the foregoing, if the Shares have been registered under the
Securities Act of 1933 and are listed upon the Nasdaq National or SmallCap
Markets, the Option may be exercised by a broker-dealer acting on behalf of the
Optionee if (A) the broker-dealer is a member of the National Association of
Securities Dealers, (B) the broker-dealer has received from the Optionee a
fully- and duly-endorsed agreement evidencing such Option and instructions
signed by the Optionee requesting the Corporation to deliver the shares of
Common Stock subject to such Option to the broker-dealer on behalf of the
Optionee and specifying the account into which such shares should be deposited,
(C) adequate provision has been made with respect to the payment of any
withholding taxes due upon such exercise, and (D) the broker-dealer and the
Optionee have otherwise complied with Section 220.3(e)(4) of Regulation T, 12
CFR, Part 220 and any successor rules and regulations applicable to such
exercise (“Cashless Exercise”).

 

-2-



--------------------------------------------------------------------------------

  6. Restrictions on Transfer.

The Option shall not be subject in any manner to alienation, anticipation, sale,
transfer, assignment, pledge, or encumbrance, except for transfer by will or the
laws of descent and distribution. Any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of the Option, or to subject the Option to
execution, attachment or similar process, contrary to the provisions hereof,
shall be void and ineffective, shall give no right to any purported transferee,
and may, at the discretion of the Committee, result in forfeiture of the Option.

 

  7. Adjustments.

If the shares of Common Stock, as constituted on the date of this Agreement, are
changed into or exchanged for a different number or kind of shares of stock or
other securities of the Corporation or of another corporation (whether by reason
of merger, consolidation, recapitalization, reclassification, stock split,
combination of shares or otherwise), or if the number of such shares of Common
Stock is increased through the payment of a stock dividend, or a dividend on the
shares of Common Stock or rights or warrants to purchase securities of the
Corporation is made, then there shall be substituted for or added to each share
subject to the Option, the number and kind of shares of stock or other
securities into which each outstanding share of Common Stock shall be so changed
or for which each such share shall be exchanged or to which each such share
shall be entitled, as the case may be, and the Exercise Price shall be adjusted
as necessary. In the event there is any other change in the number or kind of
the outstanding shares of Common Stock, or any stock or other securities into
which the Common Stock shall have been changed or for which it shall have been
exchanged, or an extraordinary cash dividend (as determined by the Committee) is
paid on the Common Stock, then if the Committee shall, in its sole discretion,
determine that such change or event equitably requires an adjustment in the
number or Exercise Price of shares subject to the Option, such adjustment shall
be made in accordance with such determination and in accordance with Article
XIII of the Plan.

No fractional shares of Common Stock or units of other securities shall be
issued pursuant to any such adjustment, and any fractions resulting from any
such adjustment shall be eliminated in each case by rounding downward to the
nearest whole share.

 

  8. Other Option Conditions.

 

  (a) If the Optionee’s employment with the Corporation or a Subsidiary of the
Corporation is terminated before the Option Expiration Date for any reason other
than (i) the death of the Optionee, (ii) the “disability” (as defined in
Internal Revenue Code Section 22(e)(3)) of the Optionee or (iii) on account of
any act of fraud, intentional misrepresentation, embezzlement, misappropriation,
or conversion of assets or opportunities of the Corporation or any of its
Subsidiaries, then the Option may be exercised, to the extent the Optionee was
able to do so as of the date of such termination of employment, within a period
ending on the earlier to occur of (A) the date that is three months following
the termination of employment, or (B) the Option Expiration Date.

 

  (b) If the Optionee dies before the Option Expiration Date and is employed by
the Corporation or a Subsidiary of the Corporation at the time of death, the
Option may be exercised within a period of one year following the date of death
(if otherwise prior to the Option Expiration Date), by the executor or the
administrator of the estate of the Optionee, or by the person or persons who
shall have acquired the Option directly from the Optionee by bequest or
inheritance.

 

-3-



--------------------------------------------------------------------------------

  (c) If the Optionee’s employment is terminated because of the “disability” (as
defined in Internal Revenue Code Section 22(e)(3)) of the Optionee, the Option
may be exercised within a period ending on the earlier to occur of (A) the date
that is one year following the termination of employment, or (B) the Option
Expiration Date.

 

  (d) Notwithstanding anything herein to the contrary, if the employment of the
Optionee is terminated prior to the Option Expiration Date on account of fraud,
intentional misrepresentation, embezzlement, misappropriation, or conversion of
assets or opportunities of the Corporation or any of its Subsidiaries, then the
Option, to the extent it has not been previously exercised, shall automatically
and immediately expire, regardless of the extent to which it would have been
otherwise exercisable at such time, as of the date of such termination of
employment.

 

  (e) Upon termination of the Optionee’s employment with the Corporation or a
Subsidiary for any reason, that portion of the Option which had not become
exercisable at such date shall automatically and immediately expire.

 

  (f) In connection with a Change of Control Event, the Option may be assumed,
converted or replaced by the successor corporation (if any), which assumption,
conversion or replacement will be binding on the Optionee. In the alternative,
the successor corporation may substitute equivalent Options. In the event such
successor corporation (if any) does not assume or substitute Options, as
provided above, pursuant to a Change of Control Event, the Option will become
exercisable in full immediately prior to the consummation of such Change of
Control Event, (provided, however, that no acceleration shall occur if the
Optionee is part of the group that is attempting to initiate the Change of
Control Event), and if the Option is not exercised at or prior to the
consummation of the Change of Control Event, the Option shall terminate
immediately upon the consummation of such event.

 

  (g) In the event any acceleration of exercisability caused by Section 8(f)
results in more than $100,000 in the Fair Market Value of the Shares (determined
as of the Date of Grant) becoming first exercisable in the calendar year of such
acceleration of vesting, only the first $100,000 worth of Shares (based on their
Fair Market Value at the Date of Grant) shall be treated as an incentive stock
option under Code Section 422.

 

  9. Government Regulations, Registration and Listing of Stock.

 

  (a) This Agreement, the grant and exercise of the Option, and the
Corporation’s obligation to sell and deliver Common Stock pursuant to the
exercise of the Option, shall be subject to all applicable federal, state and
local laws, rules and regulations and to such approvals which may be required by
regulatory or governmental agencies.

 

-4-



--------------------------------------------------------------------------------

  (b) Whether or not a registration statement under the Securities Act of 1933
(the “Securities Act”) is then in effect with respect to shares of Common Stock
distributable upon the exercise of the Option, or the offer and sale of such
shares is exempt from the registration provisions of the Securities Act, the
Corporation may in its discretion require that, as a condition precedent to the
exercise of the Option, the person exercising the Option give to the Corporation
a written representation and undertaking, satisfactory in form and substance to
the Corporation, that he is acquiring the shares for his own account for
investment and not with a view to the distribution or resale thereof and
otherwise establish to the Corporation’s satisfaction that the offer or sale of
the shares issuable upon exercise of the Option will not constitute or result in
any breach or violation of the Securities Act or any similar act or statute or
any rules or regulations thereunder. In the event a registration statement under
the Securities Act is not then in effect with respect to shares of Common Stock
issuable upon exercise of the Option, the Corporation may place upon any stock
certificate an appropriate legend referring to the restrictions on disposition
under the Securities Act.

 

  (c) If the class of shares issuable upon exercise of the Option is listed on
any national securities exchange, the Corporation shall not be required to issue
or deliver any certificate for shares upon the exercise of the Option prior to
the listing of the shares so issuable on such national securities exchange and
prior to the registration of the same under the Securities Act.

 

  10. Withholding Taxes.

The Corporation’s obligation to deliver shares of Common Stock upon the exercise
of the Option shall be subject to the Optionee’s satisfaction of all applicable
federal, state and local tax withholding requirements arising out of the
exercise of the Option. In addition to the foregoing, if the Optionee disposes
of any Shares within the two-year period following the Date of Grant, or within
the one-year period following the date of exercise of the Option, the
Corporation shall have the right to require the Optionee to remit to the
Corporation an amount sufficient to satisfy all federal, state, and local
withholding tax requirements. The Corporation may allow the Optionee to pay the
amount of taxes required by law to be withheld (i) in cash, or by check, bank
draft or money order payable to the order of the Corporation or (ii) by allowing
the Optionee to deliver to the Corporation shares of Common Stock having a Fair
Market Value on the date of payment equal to the minimum amount of such required
withholding taxes determined on the date that the amount of tax to be withheld
is determined.

To the extent the Optionee fails to satisfy the above withholding obligation,
the Corporation shall, to the extent permitted by law, have the right to deduct
from any payments of any kind otherwise due to the Optionee, any such
withholding taxes.

 

  11. No Stockholder Rights.

The Optionee shall have no rights as a stockholder with respect to any shares of
Common Stock subject to the Option prior to the date of issuance to him or her
of a certificate for such shares.

 

-5-



--------------------------------------------------------------------------------

  12. No Other Rights Created.

Neither this Agreement nor the Option herein granted shall constitute an
employment agreement nor shall they confer upon the Optionee any right to remain
in the employ of the Corporation or any Subsidiary thereof. The Optionee shall
remain subject to termination of his or her employment to the same extent as
though this Agreement did not exist.

 

  13. Beneficiaries. The Optionee may, in the form attached hereto as Exhibit B,
file with the Corporation the written designation of one or more persons as the
beneficiary (the “Beneficiary”) who shall be entitled to exercise the Optionee’s
Options, if any, exercisable hereunder upon his or her death. An Optionee may,
from time to time, revoke or change his or her Beneficiary designation without
the consent of any prior Beneficiary by filing a new designation with the
Corporation. The last such designation received by the Corporation shall be
controlling; provided, however, that no designation, or change or revocation
hereto, shall be effective unless received by the Corporation prior to the
Optionee’s death, and in no event shall be effective as of a date prior to such
receipt.

If such Beneficiary designation is not in effect at the time of the Optionee’s
death, or if no designated Beneficiary survives the Optionee, or such
designation conflicts with law, the Options exercisable hereunder upon his or
her death may be exercised by the Optionee’s estate. If the Corporation is in
doubt as to the right of any person to exercise such Options, the Corporation
may postpone the exercise, without liability or any interest thereon, until the
rights thereon are determined.

 

  14. Binding Effect.

The Optionee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all of the terms and provisions of the Plan. The terms of the Plan as
it presently exists, and as it may hereafter be amended, are deemed incorporated
herein by reference, and any conflict between the terms of this Agreement and
the terms and provisions of the Plan shall be resolved by the Committee, whose
determination shall be final and binding on all parties. In general, and except
as otherwise determined by the Committee, the provisions of the Plan shall be
deemed to supersede the provisions of this Agreement to the extent of any
conflict between the Plan and this Agreement. Terms that have their initial
letter capitalized but that are not otherwise defined in this Agreement shall
have the meanings given to them in the Plan in effect as of the date of this
Agreement.

 

  15. Notices.

Any notice hereunder to the Corporation shall be addressed to it at QC Holdings,
Inc., Attention: Chief Financial Officer, 9401 Indian Creek Parkway, Suite 1500,
Overland Park, Kansas 66210. Any notice hereunder to the Optionee shall be
addressed to him or her at the address set forth below, subject to the right of
either party at any time hereafter to designate in writing a different address.

 

-6-



--------------------------------------------------------------------------------

  16. Amendment.

The Committee may at any time unilaterally amend the terms and conditions
pertaining to the Option, provided, however that any such amendment which is
adverse to the Optionee shall require the Optionee’s written consent. Any other
amendment of this Agreement shall require a written agreement executed by both
parties.

 

  17. Miscellaneous.

This Agreement contains a complete statement of all the arrangements between the
parties with respect to its subject matter. This Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of Kansas
applicable to agreements made and to be performed exclusively in the State of
Kansas. The headings in this Agreement are solely for convenience of reference
and shall not affect its meaning or interpretation.

IN WITNESS WHEREOF, the Corporation has caused this Incentive Stock Option
Agreement to be executed by its duly authorized officer and the Optionee has
executed this Agreement as of the day and year first above written.

 

QC HOLDINGS, INC. By:  

 

ACCEPTED AND AGREED TO:

 

Optionee

Address:  

 

 

 

 

 

 

-7-



--------------------------------------------------------------------------------

EXHIBIT A

QC Holdings, Inc.

9401 Indian Creek Parkway, Suite 1500

Overland Park, Kansas 66210

Attn: Chief Financial Officer

Subject: Notice of Intention to Exercise Option Under the QC Holdings, Inc. 2004
Equity Incentive Plan

As the “Optionee” under the Incentive Stock Option Agreement entered into with
QC Holdings, Inc. (the “Corporation”) dated             , 200     (the “Option
Agreement”), I hereby provide the Corporation with written notice that I elect
to exercise my option to purchase shares as follows:

Number of Shares to be Acquired:

Method of Payment of Exercise Price:

I understand and agree that the determination of the Fair Market Value of the
shares issued upon this exercise (and the shares, if any, used in the payment of
the exercise price and/or withholding taxes) shall be made as of the day that
this Notice of Intention to Exercise is received by the Corporation in
accordance with Sections 6.2 and 14.5 of the QC Holdings, Inc. 2004 Equity
Incentive Plan and Sections 5 and 10 of the Option Agreement. Concurrently
herewith, I hereby pay, in the manner indicated immediately below, the amount,
if any, required to be withheld to satisfy the applicable tax withholding as a
result of the exercise of my option:

Method of Payment of Withholding Taxes:

The certificate for the shares should be forwarded to me at:

 

Address: Signed: Print or Type Name: Date:

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

QC HOLDINGS, INC.

2004 EQUITY INCENTIVE PLAN

BENEFICIARY DESIGNATION

Pursuant to Section 14.11 of the QC Holdings, Inc. 2004 Equity Incentive Plan
and my Incentive Stock Option Agreement thereunder, I hereby designate the
following person or persons as Beneficiary(ies), to receive any and all Options
which may be exercisable pursuant to the Plan following my death:

Primary Beneficiary(ies) [include address and relationship]

 

 

 

 

 

 

 

 

 

Secondary Beneficiary(ies) [include address and relationship]

 

 

 

 

 

 

 

 

 

I hereby revoke any and all beneficiary designations previously made by me with
respect to the Plan, and I reserve the right to revoke or to change in the
future any beneficiary designation made hereunder by filing a new designation
with the Corporation.

By the filing of this designation, I acknowledge that any Options exercisable
pursuant to the Plan following my death shall be exercisable by the Primary
Beneficiary(ies), if he or she survives me, and if no Primary Beneficiary
survives me, then by the Secondary Beneficiary(ies); and if no Beneficiary
survives me, then the Options shall be exercisable by my estate in accordance
with the provisions of the Plan.

 

 

  

 

        Date    Signature of Participant

 

B-1